DETAILED ACTION
	This Office action is in response to the amendment filed on September 1, 2021. Claims 1-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on October 5, 2021 was received and considered by the Examiner.
The reference lined through had previously been cited and was already made of record.
Drawings
The drawings were received on September 1, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “the flow restriction being upstream of the respective valve cavity” renders the claim indefinite. Specifically, it is unclear if there is more than one flow restriction.
Regarding Claim 10, the limitation “the respective tire supply passage” renders the claim indefinite. Specifically, it is unclear if “the respective tire supply passage” is the same element as “a tire supply passage” or a different element of the invention.
Claims 2-9 and 11-18 are rendered indefinite due to their dependency from the indefinite claims rejected above.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2987969 B2 (Tanaka et al.).
Regarding Claim 1, as best understood, Tanaka et al. discloses (last two para. of p. 3, p. 4-7 and 10; Figs. 1-5) a valve assembly (300) for a tire pressure control system used to control tire pressure of a vehicle, the valve assembly comprising: a unitary body (housing 310) comprising: attachment points for mounting the unitary body to a vehicle wheel end (it can be seen in Fig. 2 that there are multiple points where the valve 300 is attached to the wheel end); one or more valve cavities (bore 341, chamber 321) formed in the unitary body; and a plurality of air passages (communication hole 317, passage 313, communication hole 323) formed in the unitary body (310), each of the plurality of air passages comprising an air supply passage (communication hole 317) for connecting to an air supply (air cylinder 354), a tire supply passage (communication hole 323) for connecting to a vehicle tire (101) that is carried by the vehicle wheel end, and a flow restriction (throttle 326 or 327), the air supply passage (317) and the tire supply passage (323) being connected to each of the one or more valve cavities (341, 321), the flow restriction being upstream of the respective valve cavity (throttle 326 is upstream of chamber 324, 
Regarding Claim 2, Tanaka et al. discloses the valve assembly of claim 1, as discussed above. Tanaka et al. further discloses (p. 4-5; Fig. 1) each valve comprises a cover (315) that overlies the valve cavity (chamber 321) and the valve element (diaphragm 334), an inner surface of the cover defining a cover cavity (chamber 322), the valve element comprising a diaphragm (334) secured between the valve cavity (chamber 321) and the cover cavity (chamber 322), wherein the diaphragm is exposed to the tire pressure on a valve-facing side of the diaphragm, and atmospheric pressure on a cover-facing side of the diaphragm (last para. of p. 4, first two para. of p. 5).
Regarding Claim 3, Tanaka et al. discloses the valve assembly of claims 1-2, as discussed above. Tanaka et al. further discloses (p. 6; Fig. 1) the diaphragm (334) is biased by a spring element (spring 333) positioned between the cover (315) and the diaphragm (334).
Regarding Claim 4, Tanaka et al. discloses the valve assembly of claims 1-2, as discussed above. Tanaka et al. further discloses (last para. of p. 4, first two para. of p. 5; Fig. 1) the cover (315) comprises a vent (communication hole 318) that vents the cover cavity (chamber 322) to atmosphere.
Regarding Claim 5, Tanaka et al. discloses the valve assembly of claim 1, as discussed above. Tanaka et al. further discloses (last two para. of p. 3, p. 4; Figs. 1-2) an air supply connector (connector 303) in communication with each of the air supply passages (communication hole 317), the air supply connector being rotatable relative to the unitary body (rotates through threaded connection), the air supply connector being connected to an air supply hose (tube 301, passage 216, control line 351) from an air supply (air cylinder 354).
Regarding Claim 6, Tanaka et al. discloses the valve assembly of claim 1, as discussed above. Tanaka et al. further discloses (p. 7, first para. of p. 8; Figs. 1-5) the flow restriction (throttle 326, 327) further restricts the rate of pressure reduction during a deflation operation through the valve cavity (chamber 324, 325).
Regarding Claim 10, as best understood, Tanaka et al. discloses (last two para. of p. 3, p. 4-7 and 10; Figs. 1-5) a method of manufacturing a valve assembly, comprising the steps of: obtaining a unitary body (housing 310) having a first face (shown generally at 310 of Fig. 1), a second face opposite the first face and separated by a thickness (shown generally at 316, thickness therebetween), machining the unitary body to form: attachment points for mounting the unitary body to a vehicle wheel end (it can be seen in Fig. 2 that there are multiple points where the valve 300 is attached to the wheel end); and one or more valve cavities (bore 341, chamber 321) in the unitary body, each of the one or a more valve cavities (341, 321) being connected to an air supply passage (communication hole 317) that is connectable to an air supply (air cylinder 354) and a tire supply passage (communication hole 323) that is connectable to a vehicle tire (101) carried by the vehicle wheel end, wherein each of the air supply passage (317) and the tire supply passage (323) are formed in the unitary body, one or more flow 
Regarding Claim 11, Tanaka et al. discloses the method of claim 10, as discussed above. Tanaka et al. further discloses mounting a valve element (diaphragm 334) comprising mounting a cover (315) to the unitary body (housing 310) that overlies the valve cavity (chamber 321) and the valve element (334), wherein an inner surface of the cover defining a cover cavity (chamber 322), and wherein the valve element comprises a diaphragm (334) secured between the valve cavity (321) and the cover cavity (322), such that the diaphragm (334) is exposed to the tire pressure on a valve-facing side of the diaphragm, and atmospheric pressure on a cover-facing side of the diaphragm (last para. of p. 4, first two para. of p. 5).
Regarding Claim 12, Tanaka et al. discloses the method of claims 10-11, as discussed above. Tanaka et al. further discloses (p. 6; Fig. 1) biasing the valve element (diaphragm 334) comprising biasing 
Regarding Claim 13, Tanaka et al. discloses the method of claims 10-11, as discussed above. Tanaka et al. further discloses (last para. of p. 4, first two para. of p. 5; Fig. 1) the cover (315) comprises a vent (communication hole 318) that vents the cover cavity (chamber 322) to atmosphere.
Regarding Claim 14, Tanaka et al. discloses the method of claim 10, as discussed above. Tanaka et al. further discloses (last two para. of p. 3, p. 4; Figs. 1-2) the steps of: attaching an air supply connector (connector 303) to the unitary body in communication with each of the air supply passages (communication hole 317), the air supply connector being rotatable relative to the unitary body (rotates through threaded connection); and connecting the air supply connector (303) to an air supply hose (tube 301, passage 216, control line 351) from an air supply (air cylinder 354).
Regarding Claim 15, Tanaka et al. discloses the method of claim 10, as discussed above. Tanaka et al. further discloses (p. 7, first para. of p. 8; Figs. 1-5) the flow restriction (throttle 326, 327) is further sized to restrict the rate of pressure reduction during a deflation operation through the valve cavity (chamber 324, 325).
Regarding Claim 16, Tanaka et al. discloses the method of claim 10, as discussed above. Tanaka et al. further discloses (last two para. of p. 4, p. 5; Fig. 1) the tire supply passage comprises machining a supplemental port (port 312 or throttle 327) in fluid connection with the tire supply passage (communication hole 323).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of US Patent 8,069,890 (Resare et al.).
Regarding Claim 7, Tanaka et al. discloses the valve assembly of claim 1, as discussed above. Tanaka et al. further discloses (last two para. of p. 4, p. 5; Fig. 1) the tire supply passage comprises a supplemental port (port 312 or throttle 327) in fluid connection with the tire supply passage (communication hole 323).
Tanaka does not disclose the supplemental port bypasses the corresponding valve.
However, Resare et al. teaches each tire supply passage comprises a supplemental port for selectively connecting an alternate air passage from the air supply to the tire supply passage that bypasses the corresponding valve (it can be seen in Figure 7 that there is a supplemental port shown generally at 6 that would bypass the CTI valve 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Tanaka et al. to include a supplemental port that bypasses the valve, such as taught by Resare et al., because doing so would allow for quick inflation or deflation of the tire.
Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of US Patent 6,626,502 (Petrak).
Regarding Claim 8, Tanaka et al. discloses the valve assembly of claim 1, as discussed above.
Tanaka et al. does not disclose the attachment points comprise a set of apertures sized and aligned to receive two or more wheel studs of the vehicle wheel end.
However, Petrak teaches (col. 2 lines 31-38, col. 3 lines 43-49, 59-65, col. 4 lines 8-14; Figs. 1-3) a plate member (11) with attachment points (apertures 12) sized and aligned to receive two or more wheel studs (lug bolts 4, stud members 13) of the vehicle wheel end (hub 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Tanaka et al. to include apertures, such as taught by Petrak, in order to mount the valve housing on the wheel end.
Regarding Claim 9, Tanaka et al. and Petrak disclose the valve assembly of claims 1 and 8, as discussed above. 
Tanaka et al. does not disclose the attachment points comprise a plurality of sets of apertures sized to mount to different wheel stud patterns.
However, Petrak teaches (col. 2 lines 31-38, col. 3 lines 43-49, 59-65, col. 4 lines 8-14; Figs. 1-3) a plurality of sets of apertures (12) of different sizes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Tanaka et al. to have apertures of different sizes, such as taught by Petrak, in order for the assembly to be mounted to different wheel stud patterns (Col. 1 lines 11-14) because doing so would increase marketability.
Regarding Claim 17, Tanaka et al. discloses the method of claim 10, as discussed above.
Tanaka et al. does not disclose the attachment points comprise a set of apertures sized and aligned to receive two or more wheel studs of the vehicle wheel end.
However, Petrak teaches (col. 2 lines 31-38, col. 3 lines 43-49, 59-65, col. 4 lines 8-14; Figs. 1-3) a plate member (11) with attachment points (apertures 12) sized and aligned to receive two or more wheel studs (lug bolts 4, stud members 13) of the vehicle wheel end (hub 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Tanaka et al. to include apertures, such as taught by Petrak, in order to mount the valve housing on the wheel end.
Regarding Claim 18, Tanaka et al. and Petrak disclose the method of claims 10 and 17, as discussed above.
Tanaka et al. does not disclose the attachment points comprise a plurality of sets of apertures sized to mount to different wheel stud patterns.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Tanaka et al. to have apertures of different sizes, such as taught by Petrak, in order for the assembly to be mounted to different wheel stud patterns (Col. 1 lines 11-14) because doing so would increase marketability.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        

							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617